OPINION — AG — ** SCHOOL APPROPRIATION — EXPENDITURES — FENCES ** THE SCHOOL BOARD OF THE CHELSEA SCHOOL DISTRICT MAY, IF SUCH BOARD BELIEVES THAT IT WILL BE IN THE BEST INTEREST OF THE DISTRICT, CONSTRUCT AND MAINTAIN SAID ATHLETIC FIELD ON LAND OWNED BY THE CITY, AND PAY FOR THE SAME FROM THE GENERAL FUND OF THE DISTRICT, PROVIDED AN APPROPRIATION FOR SUCH PURPOSE HAS BEEN MADE. IT IS BELIEVED THAT BEFORE DOING SO THE CITY BOARD OF EDUCATION SHOULD HAVE THE PROPER CITY OFFICIALS TO ENTER INTO A WRITTEN AGREEMENT STIPULATING THAT THE CITY OWNED PROPERTY MAY BE USED BY THE SCHOOL DISTRICT FOR THAT PURPOSE AND FURTHER STIPULATING THAT THE IMPROVEMENTS PLACED UPON SAID LAND WITH SCHOOL DISTRICT FUNDS MAY BE REMOVED OR DISPOSED OF BY THE SCHOOL DISTRICT. (PUBLIC FUNDS, IMPROVEMENTS, PROPERTY, LAND, MAINTAIN) CITE: 70 O.S. 4-22 [70-4-22] (J. H. JOHNSON)